DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to newly found reference Yu being used in combination with Martin and Chan in the current rejection. See the new rejection below.

Double Patenting
Claims 1-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,069,643. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous Office Action mailed on 12/14/2020.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1 and 6-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2002/0067376 to Martin (“Martin”) in view of US PG Pub 2008/0115162 to Yu (“Yu”) and US PG Pub 2005/0141492 to Chan (“Chan”).
Regarding claim 1, “A method, comprising: storing, at the user premises, a plurality of media applications including at least a first media application and a second media application” reads on the method/system where a remote terminal such as STB connected via a communication network displays a plurality of applications stored on the terminal (abstract, ¶0005, ¶0026) disclosed by Martin and represented in Fig. 1.  Martin discloses (¶0067) that the applications are stored in the STB memory.
As to “displaying, via an endpoint device, a plurality of user selectable application icons representing the plurality of media applications” Martin discloses (abstract, ¶0024) that the display connected with the remote terminal displays an arrangement of cells that include a visual object and an underlying application, where a user input device enables user inputs to select one of the cells/applications as represented in Fig. 1B (elements 202) and Fig. 5.
As to “wherein the represented plurality of user selectable application icons include- a first application icon…(1) represents a first media application and (2) is selectable to establish bi-directional communication, via at least one wireless network, with a first server associated with the first…service provider to stream first service provider media” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of 
As to “a second application icon…(1) represents a second media application and (2) is selectable to establish bi-directional communication, via the at least one wireless network, with a second server associated with a second…service provider to stream second service provider media” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as headend server, VOD server, PVR, DVD player, etc.; (¶0107) user input/message selecting an application is transmitted to a server device and in response the server transmits content to the requesting terminal as represented in Fig. 4B (elements 420, headend).
Martin meets all the limitations of the claim except “a first application icon associated with a first remote service provider…establish bi-directional communication…with the first remote service provider to stream first service provider media, and a second application icon associated with a second remote service provider…establish bi-directional communication…with the second remote service provider to stream second service provider media.”  However, Yu 
Combination of Martin and Yu meets all the limitations of the claim except “dynamically adding or removing one or more of the user selectable application icons for display via the endpoint device based on subscription information.”  However, Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin and Yu’s systems by adding/removing application icon based on the subscription information as taught by Chan in order to ensure that the 

Regarding claim 6, “The method of claim 1, wherein the endpoint device is a television display” Martin discloses (¶0024) that the display includes a television.

Regarding claim 7, “The method of claim 1, further comprising: receiving login information from a user, wherein the login information is associated with one of the media applications; and associating the login information with subscription information for the one of the media applications” Chan discloses (¶0041, ¶0052) that the user provides user-id and password to the subscriber station.

Regarding claim 8, “The method of claim 1, wherein at least one of the user selectable application icons is a graphical icon representing video available for video streaming” Martin discloses (abstract, ¶0006, ¶0024) that the each cell of the application represents a visual object such as live video associated with the application.

Regarding claim 9, “The method of claim 1, further comprising: receiving, via the at least one wireless network, an update for the first media application; and automatically installing, at the user premises, the received update” Chan 

Regarding claim 10, see rejection similar to claim 1.

Regarding claim 11, “The device of claim 10, wherein the instructions, when executed by the at least one processor, cause the device to: receiving one or more inputs from a remote control; receive, via a local wireless network, the first service provider media or the second service provider media; and cause the received the first or second service provider media to be displayed on the endpoint device” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as PVR, DVD player, etc.; (¶0107) user input/message selecting an application is transmitted to the provider/PVR and in response the provider transmits content to the requesting terminal as represented in Fig. 4B (elements 420, headend).

Regarding claim 12, “The device of claim 10, wherein the device includes a gateway” Chan discloses (¶0035) that the subscriber station includes functionality of Gateway device.

claim 13, “The device of claim 12, wherein the at least one processor is configured to execute the instructions to cause the device to: wirelessly communicate with a user media source independent from the gateway; receive media from the user media source; and display, via the endpoint device, the received media from the user media source” Martin discloses (abstract) that the remote terminal obtains content/media for the associated application from a provider such as PVR, DVD player, etc. separate from the remote terminal as represented in Fig. 4B (elements 114, 420); (¶0107) user input/message selecting an application is transmitted to the provider/PVR and in response the provider transmits content to the requesting terminal.

Regarding claim 14, “The device of claim 10, wherein the plurality of user selectable application icons are displayed via a screen of the endpoint device” Martin discloses (abstract, ¶0024) that the remote terminal connected via a communication network displays a plurality of applications on the Television.

Regarding claim 15, “The device of claim 10, wherein the at least one processor is configured to execute the instructions to cause the device to update the one or more of user selectable application icons by adding or removing the one or more of user selectable application icons according to the subscription information” Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Yu and Chan as applied to claim 1 above, and further in view of US PG Pub 2009/0178079 to Derrenberger (“Derrenberger”).
Regarding claim 2, combination of Martin, Yu, and Chan meets all the limitations of the claim except “The method of claim 1, further comprising displaying, via the endpoint device, a composite image that includes the user selectable application icons selectable via a wireless remote control.”  However, Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0076) the channel video and the program guide information are displayed at the same time as represented in Fig. 1. Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin, Yu, and Chan’s systems by transmitting and displaying a combined signal to the receiver as taught by Derrenberger in order to make it easier for viewer to see different content data simultaneously.

Regarding claim 3, “The method of claim 1, further comprising generating a composite signal that provides audio substantially contemporaneously with streamed selected first service provider media and/or first service provider media” Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user 

Regarding claim 4, “The method of claim 1, further comprising generating a composite signal comprising audio and audio information associated with media displayed by the endpoint device” Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device; (¶0054) the content signal includes audio, video, and caption information (audio information).

Regarding claim 5, “The method of claim 1, wherein when one of a user-selectable icon is selected, causing the endpoint to display a composite image including media represented by the selected user-selectable icon” combination of Martin and Derrenberger teaches this limitation, where Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications; (¶0107) user input/message selecting an application is transmitted to a server device and in response the server transmits content to the requesting terminal, and Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0076) the channel video data and the program guide information are displayed at the same time as represented in Fig. 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425